IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,057


EX PARTE ROBERT EUGENE WELSH, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



 Per Curiam.


O P I N I O N

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, V.A.C.C.P.  Ex
Parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was convicted of
aggravated sexual assault and punishment was assessed at fifteen years in prison. 
	Applicant contends that he was denied his opportunity to appeal the denial of his
motion for DNA testing.  The State concedes, and the trial court finds, that Applicant is
entitled to an out-of-time appeal.  Therefore, Applicant is entitled to relief. 
	The proper remedy in a case such as this is to return Applicant to the point at which
he may give written notice of appeal.  He may then follow the proper procedures in order that
a meaningful appeal may be filed.  We hold that should Applicant desire to seek to prosecute
an appeal, he must take affirmative steps to see that written notice of appeal is given within
thirty days after the mandate of this Court has issued.
 
DELIVERED: December 15, 2004
DO NOT PUBLISH